Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 1 of 27




                    Exhibit A
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 2 of 27




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



  VIRGINIA L. GIUFFRE,

        Plaintiff,
                                                         Civil Action No. 19-cv-03377-LAP
  v.

  ALAN DERSHOWITZ,

        Defendant.


  ALAN DERSHOWITZ,

        Counterclaim Plaintiff,

  v.

  VIRGINIA L. GIUFFRE,

        Counterclaim Defendant.


                        PLAINTIFF’S OBJECTIONS AND RESPONSES
       TO DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Virginia

 Giuffre, by and through her counsel, provides the following Responses and Objections to

 Defendant Alan Dershowitz’s First Request for Production of Documents (“Requests” or “RFPs”)

 as follows:

                                     GENERAL OBJECTIONS

       1.      Plaintiff objects to the Requests to the extent that they attempt to impose obligations

on Plaintiff beyond those imposed or authorized by the Federal Rules of Civil Procedure, the Local

Civil Rules of the Southern District of New York, or any applicable order of the Court.



                                                 1
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 3 of 27




       2.        Plaintiff objects to the Requests to the extent that they rely on definitions or rules of

construction that are broader than the uniform definitions contained in Local Civil Rule 26.3.

       3.        Plaintiff objects to the Requests to the extent that they use or contain words or phrases

that are vague and/or ambiguous.

       4.        Plaintiff objects to the Requests to the extent that they seek the disclosure of

information that is not within the scope of Federal Rule of Civil Procedure 26, not relevant, material

or necessary to this action, and not likely to lead to the discovery of admissible evidence.

       5.        Plaintiff objects to the Requests to the extent they seek information not reasonably in

Plaintiff’s possession, custody, or control.

       6.        Plaintiff objects to the Requests insofar as they seek the disclosure of information that

is subject to the terms of confidentiality or non-disclosure agreements with third parties and/or would

violate the privacy interests of others. To the extent that Plaintiff agrees or is ordered to disclose

information in response to these Requests, such disclosure shall be subject to and contingent upon

appropriate notice to and/or consent from such third parties.

       7.        Plaintiff objects to these Requests to the extent they seek personal and private

information of any individual, the disclosure of which is prohibited by federal, state or local law, rule

or regulation.

       8.        Plaintiff objects to these Requests to the extent that they are unreasonably cumulative,

duplicative, or redundant.

       9.        Plaintiff objects to these Requests to the extent that they are disproportionate to the

needs of the case.

       10.       Plaintiff objects to these Requests to the extent that they call for the disclosure of

information learned from documents prepared in anticipation of litigation, that constitutes or reflects

attorney work-product, that contains privileged attorney-client communications, including privileged

                                                    2
         Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 4 of 27




information or documents shared with entities with which Plaintiff holds or held a common interest,

or that is otherwise protected from disclosure under applicable privileges, laws, or rules.

         11.   Plaintiff objects to these Requests on the grounds that they are overbroad to the extent

that they seek privileged communications such as the communications by and between Plaintiff and

her counsel since the filing of the Complaint. Such a demand places an undue burden on Plaintiff

because it would require her to log voluminous and ever-increasing privileged communications

between Plaintiff and her counsel as the prosecution of this case continues. Likewise, Plaintiff objects

to the Requests as overly burdensome to the extent they would require logging voluminous privileged

documents between Plaintiff and her counsel related to Giuffre v. Maxwell, Case No. 15-cv-07433-

RWS (Southern District of New York); Jane Doe #1 and Jane Doe #2 v. United States, Case No. 08-

80736-CIV-Marra (Southern District of Florida); Bradley Edwards and Paul Cassell v. Alan

Dershowitz, Case No. CACE 15-000072, (Seventeenth Judicial Circuit, Broward County, Florida);

and Jane Doe No. 102 v. Jeffrey Epstein, Case No, 09-80656-CIV-Marra/Johnson (Southern District

of Florida). Based on this objection, Plaintiff objects to and does not intend to produce a privilege log

of her communications with counsel related to the prosecution of this Action and the cases identified

above.

         12.   Plaintiff objects to these Requests to the extent they seek publicly available documents

that are as readily identifiable and obtainable by Defendant as Plaintiff.

         13.   Plaintiff objects to these Requests to the extent they call for the production of

documents or information that is already in the possession, custody, or control of the Defendant.

         14.   Plaintiff objects to these Requests to the extent that they are duplicative of documents

or subpoenas that were served or will be served by or on other entities, including but not limited to

the Subpoena served on Boies Schiller Flexner on December 5, 2019.



                                                  3
         Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 5 of 27




        15.     Plaintiff objects to the Definitions of “You,” “Your” and “Giuffre” as overbroad

particularly to the extent they intend to sweep Plaintiff’s counsel into the definition. Consistent with

Local Civil Rule 26.3, Plaintiff will construe these terms to exclude other non-affiliated persons

acting at the direction, under the control of, or on behalf of Plaintiff.

        16.     Plaintiff objects to the Definition of “Your Attorneys” because it includes names of

attorneys that do not and have not represented her.

        17.     Plaintiff objects to the Definition of “concerning” as overbroad and will construe the

phrase consistent with Local Civil Rule 26.3.

        18.     Plaintiff objects to Instruction 1 to the extent it attempts to place obligations on her to

obtain documents that are not in her custody or control by compelling production from third-parties.

        19.     Plaintiff objects to Instructions 2-5. Any productions will be made in accordance with

a protocol to be agreed upon among the parties.

        20.     Plaintiff objects to Instructions 11 and 14 as unduly burdensome as they seek to place

obligations on Plaintiff spanning a 22-year period.

        21.     Plaintiff objects to the Requests to the extent that they use terms not defined in the

“Definitions.” The objections to any defined term are incorporated by reference at every instance of

the use of that term in the Requests.

        22.     Plaintiff’s investigation and development of all facts and circumstances relating to this

action is ongoing. These responses and objections are made without prejudice to, and are not a

waiver of, Plaintiff’s rights to rely on other facts or documents not produced in response to these

Requests.

        23.     In responding to these Requests, Plaintiff does not waive or intend to waive her right

to object to the admission of any answer in evidence at any proceeding, hearing, or trial. Plaintiff



                                                    4
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 6 of 27




reserves the right to object on all grounds to the introduction of any evidence covered or referred to

in the responses below.

       24.     Plaintiff expressly reserves the right to supplement, clarify, revise, or correct any or all

of the objections herein, and to assert additional objections or privileges, in one or more subsequent

supplemental response(s).

       25.     By agreeing to search for and produce documents in response to a request, Plaintiff is

not representing that such documents actually exist or can be identified following a reasonable and

diligent search.

       26.     By objecting to a request, Plaintiff is not representing that such documents actually

exist or can be identified following a reasonable and diligent search.

                              SPECIFIC RESPONSES AND OBJECTIONS

         1.        All Documents that you consulted or referred to in answering Dershowitz’s

 First Set of Interrogatories.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

this Request because Defendant’s Interrogatories violate Local Rule 33.3. Plaintiff further objects

to this Request in that it seeks information protected by the attorney-client privilege and the

attorney work-product privilege.

       Subject to and without waiving these objections, Plaintiff directs Defendant to Plaintiff’s

Initial Disclosures and documents served on December 16, 2019 and December 30, 2019 and the

list of Plaintiff’s medical providers served on December 30, 2019.

         2.        All Documents and Communications concerning Your allegations in the

 Complaint in this Action.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

 this Request as over broad. As written, this Request would sweep in potentially scores of
                                                 5
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 7 of 27




 documents with little to no relevance to the disputed issues in this case and would impose

 burdens on Plaintiff that are disproportionate to the needs of this case. Plaintiff further objects to

 this Request to the extent it calls for the production of privileged communications and/or

 documents protected by the attorney-client, attorney work-product, or other applicable privileges.

 Plaintiff also objects to this Request to the extent it calls for the production of publicly available

 documents, such as news stories, media reports, etc. that are as readily available to Defendant as

 they are to Plaintiff. In responding to this Request, Plaintiff will not be logging privileged

 communications that post-date the filing of the Complaint or producing publicly available

 materials such as those cited in the Complaint.

       Subject to and without waiving these objections, Plaintiff responds that as part of her

Initial Disclosures, Plaintiff produced to Defendant the entirety of her document production in

Giuffre v. Maxwell and her non-party production of documents in Edwards v. Dershowitz. In

addition, Plaintiff produced a copy of her depositions in the Giuffre v. Maxwell case, records from

Mar-a-Lago, flight logs, and the non-party production from Victims Refuse Silence in the Giufffre

v. Maxwell matter. In searching for and producing responsive emails in the Giuffre v. Maxwell

matter, which were included in the production already provided to Defendant, Plaintiff employed

search terms that would capture documents and communications in her email account related to

Defendant. For example, Plaintiff used the following search terms: “Alan,” “Dersh%,” and “AD.”

Thus, Plaintiff, with the exceptions noted below, objects to searching her emails anew for the time

period prior to August 24, 2015 when her email was collected for the Giuffre v. Maxwell matter as

responsive, non-privileged emails would already be part of the prior Maxwell production, which

has already been provided to Defendant. However, Plaintiff is willing, subject to an agreement on

an appropriate production protocol and search terms, to update these prior productions with

responsive, non-privileged documents and communications that were either created or obtained

                                                   6
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 8 of 27




since those productions were made, and to do a non-date-limited search for emails and

attachments containing the following search terms that were not included in the search protocol in

the Giuffre v. Maxwell case – Farmer, Ransome, Rodriguez, Boylan, Brown, Bruck, Zeiger,

Kessler, Alexander, Lang, Reiter, Stratton, Barak and Kessler (taken from the list of individuals

identified in Defendant’s Request No. 5). In addition, assuming the Court grants leave, Plaintiff

will produce to Defendant the document production received from Ghislaine Maxwell in the

Giuffre v. Maxwell matter, which is currently subject to the protective order in that case. Plaintiff’s

willingness to run these search terms and produce materials from the Giuffre v. Maxwell matter

should not be construed as an agreement that any of the terms or materials are relevant.

         3.      All Documents and Communications referenced in your Complaint or

 Answers to Interrogatories.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

this Request to the extent it seeks the production of publicly available materials, which Defendant

can access based on the citations and references provided by Plaintiff in her Complaint and which

do not require production by Plaintiff. Plaintiff likewise objects to this Request to the extent it

calls for the production of materials that are already in Defendant’s possession such as his own

deposition testimony, correspondence sent to Defendant or Defendant’s lawyers, or

documentation that Defendant would have by virtue of his prior representation of Jeffrey Epstein.

       Subject to and without waiving these objections, Plaintiff directs Defendant to the

materials produced as part of her Initial Disclosures in this case. For the statements in Paragraph

20 of the Amended Complaint for which a specific citation was not provided, Plaintiff directs

Defendant to the news article available at www.cnn.com/2015/01/05/europe/prince-andrew-sex-abuse-

allegations/index.html; the transcript available at www.cnn.com/TRANSCRIPTS/1501/05/cnnt.02.html;

and Defendant’s deposition testimony and deposition exhibits in the Edwards v. Dershowitz

                                                   7
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 9 of 27




matter. For the statement in Paragraph 35 for which a specific citation was not provided, Plaintiff

directs Defendant to https://www.axios.com/newsletters/axios-sneak-peek-570398b2-a21c-428e-a8f8-

a7d3dabeb30e.html. For the quote in Paragraph 59 for which a specific citation was not provided,

Plaintiff directs Defendant to

https://www.law.com/americanlawyer/almID/1202715316005/?slreturn=20200021150317. The

information in Paragraph 74 is based on confidential documentation that Plaintiff cannot disclose

absent a court order from the court in Ms. Ransome’s case against Jeffrey Epstein’s estate. In

addition, Plaintiff is producing herewith the deposition transcript of Adriana Ross taken in Jane

Doe v. Jeffrey Epstein, No. 08-cv-80893-CIV.

         4.      All Documents and Communications that You contend refute Dershowitz’s

 defenses in his Answer and claims in his Counterclaim in this Action.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

this Request as premature in that Defendant has not served his amended Answer and

Counterclaims. This Request is also premature because discovery in this case is in its infancy and

Plaintiff is still in the process of compiling all of the evidence that refutes Defendants various

claims and allegations. Plaintiff further objects to this Request because it calls for the

identification of her attorneys’ work-product.

       Subject to and without waiving these objections, Plaintiff responds that she has produced

thousands of pages of documents and deposition testimony that refute Defendant’s defenses and

claims in his Counterclaim in this Action and will supplement this production as noted in response

to Request No. 2. Any more detailed identification of specific documents or information that will

be used to refute Defendant’s answer and claims will be done after discovery is completed and

pursuant to any case management order and pretrial schedule set by the Court for disclosing

experts, witnesses, exhibits, etc.

                                                   8
      Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 10 of 27




       5.      All Documents concerning any Communications with any of the following

individuals or their attorneys, agents or representatives:

            a. Dershowitz;

            b. Epstein;

            c. Ghislaine Maxwell;

            d. Maria Farmer;

            e. Sarah Ransome;

            f. Juan Alessi;

            g. Alfredo Rodriguez;

            h. Anthony Figueroa;

            i. Rebecca Boylan;

            j. Sharon Churcher;

            k. Julie Brown;

            l. Connie Bruck;

            m. Bill Richardson;

            n. George Mitchell;

            o. Thomas Pritzker;

            p. Leslie Wexner;

            q. Abigail Wexner;

            r. John Zeiger;

            s. Glenn Dubin;

            t. Prince Andrew;

            u. Ehud Barak;

            v. Marvin Minsky;

                                              9
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 11 of 27




              w. Patrick Kessler;
              x. Any witness identified in Your Rule 26(a) disclosures;

              y. Any witness identified in Your Answers to Interrogatories.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to this

Request as overly broad. As written this Request would call for any document concerning any

communication any of the 23 specifically identified individuals and any additional individuals

identified in Plaintiff’s Initial Disclosures or Interrogatory Responses may have had on any subject

whatsoever whether related to this case or not. Plaintiff further objects to this Request as including

individuals who are not relevant to Plaintiff’s allegation that Defendant sexually abused her and

defamed her or Defendant’s denial of those allegations. This Request is also objectionable to the

extent it seeks documents protected from disclosure by the attorney-client, work-product, common

interest, or any other applicable privilege.

       Subject to and without waiving these objections, Plaintiff will supplement her prior

production from the Giuffre v. Maxwell matter as noted in response to Request No. 2. by producing

any non-publicly available, non-privileged communications in Plaintiff’s possession with or about

any of the above identified individuals regarding issues relevant to this action that postdate the prior

production.

         6.      All photographs or video containing any image of You and the following

 individuals:

              a. Dershowitz;

              b. Epstein

              c. Ghislaine Maxwell;

              d. Bill Richardson;

              e. George Mitchell;

                                                  10
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 12 of 27




             f. Thomas Pritzker;

             g. Leslie Wexner;

             h. Glenn Dubin;

             i. Prince Andrew;

             j. Ehud Barak;

             k. Marvin Minsky;

             l. Bill Clinton;

             m. Al Gore;

             n. Tipper Gore.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to this

Request as seeking information and documents that are not relevant to this action or designed to lead

to the discovery of relevant information. Subject to and without waiving these objections, Plaintiff

responds that she has already produced all relevant documents in her possession as part of her

production in the Giuffre v. Maxwell matter.

        7.      All photographs and video of You in any of Epstein’s properties, including but

 not limited to his properties in: Palm Beach, Florida; New York City, New Mexico, and the

 U.S. Virgin Islands.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to this

Request as seeking information and documents that are not relevant to this action or designed to lead

to the discovery of relevant information. Subject to and without waiving these objections, Plaintiff

responds that she has already produced all relevant documents in her possession as part of her

production in the Giuffre v. Maxwell matter.

        8.      All Documents concerning Your Employment at the Mar-a-Lago Club.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject and

                                                 11
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 13 of 27




without waiving those objections, Plaintiff responds that she has already produced to Defendant the

records she has regarding her employment at the Mar-a-Lago Club including information showing

that the Mar-a-Lago Club was open for business in the Spring/Summer of 2000 when Plaintiff has

testified she met and was recruited by Ghislaine Maxwell.

        9.      All Documents concerning any Employment by You from January 1, 1998 to

 present.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

and without waiving those objections, Plaintiff responds that she has already produced all relevant

documents in her possession as part of her production in the Giuffre v. Maxwell matter.

        10.     A copy of Your federal, state or local tax returns for the years 1998 to the

 present, whether from the United States or any other country.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

 and without waiving those objections, Plaintiff responds that she has already produced to

 Defendant as part of the document production in Giuffre v. Maxwell matter the tax records she

 had through 2016. Plaintiff will conduct a reasonable search for additional responsive documents

 that post-date the Maxwell production and produce any such documents to Defendant.

        11.     All Documents concerning Victims Refuse Silence, including any organizing

 documents, financial records, any form 990 or other similar tax documents, and any

 Documents reflecting Income You received from the organization.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

 and without waiving those objections, Plaintiff responds that she has already produced to

 Defendant as part of the document production from non-party Victims Refuse Silence in the

 Giuffre v. Maxwell matter records responsive to this Request. Plaintiff will conduct a reasonable

 search for additional responsive documents in her possession that post-date the Maxwell

                                                 12
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 14 of 27




 production and produce any such documents to Defendant. This request, however, is more

 properly directed to Victims Refuse Silence, and Plaintiff is not representing that she has all

 documents that may be in that non-party’s possession.

         12.    Any diary, journal or calendar concerning Your activities from 1998 to 2002.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

 and without waiving those objections, Plaintiff responds that she has already produced to

 Defendant as part of the document production in the Giuffre v. Maxwell matter provided as part

 of Plaintiff’s Initial Disclosures all documents in her possession responsive to this Request.

         13.    All Documents concerning Your travel from 1998 to 2002, including but not

 limited to a copy of Your passport, any visa issued to you, any visa application prepared or

 submitted on your behalf, and any travel itinerary, receipts, logs or other Documents

 evidencing your Travel during that time period.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to and

without waiving those objections, Plaintiff responds that she has already produced to Defendant as

part of the document production in the Giuffre v. Maxwell matter provided as part of Plaintiff’s Initial

Disclosures all documents in her possession responsive to this Request.

         14.    All Documents which demonstrate that You met Dershowitz.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request as premature in that discovery is ongoing. Plaintiff reserves the right to

supplement her response as additional information and documents are discovered.

       Subject to and without waiving these objections, Plaintiff responds that she has already

produced to Defendant as part of the documents provided with Plaintiff’s Initial Disclosures all

documents in her possession responsive to this Request including but not limited to Plaintiff’s

deposition testimony from the Giuffre v. Maxwell matter.

                                                  13
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 15 of 27




         15.     All Documents showing any Income You received from Epstein or any of his

 agents or associates from 1998 to the present.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it is vague and ambiguous because Epstein’s

“agents or associates” are not defined or listed as part of the Request. Plaintiff objects to this Request

on the grounds that it seeks irrelevant information. Plaintiff also objects to this Request to the extent

Defendant intends to include any settlements with Epstein or any of his agents or associates in the

definition of “Income.” Plaintiff is interpreting this Request to not include such settlement payments.

       Subject to and without waiving these objections, Plaintiff responds that she has been unable to

locate any such documents.

        16.      All Documents concerning the terms of Your engagement of any of Your

Attorneys.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request as seeking irrelevant and immaterial information not designed to lead

to the discovery of relevant information. Plaintiff also objects to this Request on the grounds that it

seeks disclosure of information learned from documents prepared in anticipation of litigation, that

constitutes or reflects attorney work-product, and that contains protected attorney-client

communications, including privileged information or documents shared with entities with which

Plaintiff holds a common interest.

       Subject to and without waiving these objections, Plaintiff responds that she understands that

Boies Schiller Flexner (“BSF”) will be producing all engagement letters between BSF and Plaintiff.

Plaintiff will also produce her engagement letter with Cooper & Kirk, PLLC. These are the only

attorneys representing Plaintiff in this Action. Plaintiff objects to providing any additional

information on the grounds noted above.

                                                   14
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 16 of 27




         17.       All Documents concerning Communications with Your Attorneys concerning

 Dershowitz.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it calls for the production of privileged documents

irrelevant to this litigation. Plaintiff objects to this Request on the grounds that it is overbroad, unduly

burdensome, and not proportionate to the needs of this action. In accordance with Rule 34(b)(2)(C),

Plaintiff states that she is withholding all responsive documents on the basis of the objections

contained herein and objects to providing a privilege log due to the burdensome and harassing nature

of this Request.

         18.       All Documents concerning Communications with Your Attorneys concerning

 Leslie Wexner.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it calls for the production of privileged documents

irrelevant to this litigation. Plaintiff objects to this Request on the grounds that it is overbroad, unduly

burdensome, and not proportionate to the needs of this action. In accordance with Rule 34(b)(2)(C),

Plaintiff states that she is withholding all responsive documents on the basis of the objections

contained herein and objects to providing a privilege log due to the burdensome and harassing nature

of this Request.

         19.       All Documents concerning any confidentiality agreement, settlement

 agreement, or other contractual agreement of any kind between You and any of the

 following individuals:

               a. Epstein

               b. Ghislaine Maxwell;

               c. Bill Richardson;

                                                   15
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 17 of 27




               d. George Mitchell;

               e. Thomas Pritzker;

               f.   Leslie Wexner;

               g. Glenn Dubin;

               h. Prince Andrew;

               i. Ehud Barak;

               j. Marvin Minsky;

               k. Bill Clinton;

               l. Al Gore;

               m. Tipper Gore.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it seeks irrelevant information not proportionate to

the needs of this case and not designed to lead to the discovery of relevant or admissible information.

Plaintiff also objects to this Request to the extent compliance with it would require her to violate the

terms of any such confidentiality, settlement or contractual agreement.

       Subject to and without waiving these objections, Plaintiff responds that she has already

produced to Defendant her settlement agreement with Jeffrey Epstein as part of her confidential

deposition testimony in the Giuffre v. Maxwell matter. Plaintiff is prohibited by the terms of the

settlement agreement reached with Ghislaine Maxwell in resolving the Giuffre v. Maxwell matter

from disclosing that agreement without both an order of a court in a court proceeding after in-camera

review by the Court and notice and an opportunity to be heard by all of the parties to the settlement

agreement. Assuming those conditions are satisfied, Plaintiff has no objection to producing that

settlement agreement. Plaintiff has no other agreements with any of the parties listed in this Request.

         20.        All Documents concerning any prescription drugs taken by You from 1998 to

                                                  16
      Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 18 of 27




present, including the prescribing doctor, dates of prescription, and the dates of fulfillment

of any such prescription.

      RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

and without waiving those objections, Plaintiff responds that she has already produced to

Defendant as part of the document production in the Giuffre v. Maxwell matter records

responsive to this Request. Plaintiff will conduct a reasonable search for additional responsive

documents that post-date the Maxwell production.

       21.      All records concerning any treatment for any physical, mental or emotional

condition which You sought or received from any Health Care Provider from 1998 to present.

      RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

and without waiving those objections, Plaintiff responds that she has already produced to

Defendant as part of the document production in the Giuffre v. Maxwell matter records

responsive to this Request. Plaintiff will conduct a reasonable search for additional responsive

documents that post-date the Maxwell production.

       22.      All Documents which reference the following individuals by name or other

description:

             a. Dershowitz;

             b. Epstein;

             c. Ghislaine Maxwell;

             d. Maria Farmer;

             e. Sarah Ransome;

             f. Juan Alessi;

             g. Alfredo Rodriguez;

             h. Anthony Figueroa;

                                                17
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 19 of 27




             i. Rebecca Boylan;

             j. Sharon Churcher;

             k. Julie Brown;

             l. Connie Bruck;

             m. Bill Richardson;

             n. George Mitchell;

             o. Thomas Pritzker;

             p. Leslie Wexner;

             q. Abigail Wexner;

             r. John Zeiger;

             s. Glenn Dubin;

             t. Prince Andrew;

             u. Ehud Barak;

             v. Marvin Minsky;

             w. Bill Clinton;

             x. Al Gore;

             y. Tipper Gore;

             z. Patrick Kessler;

             aa. Any witness identified in Your Rule 26(a) disclosures;

             aa. Any witness identified in Your Answers to Interrogatories.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it is overbroad and unduly burdensome in that it

seeks irrelevant information, information that is publicly available and thus equally as available to

Defendant as it is to Plaintiff, privileged information that is protected from disclosure by the

                                                  18
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 20 of 27




attorney-client, attorney work-product, common interest and other applicable privileges. Plaintiff also

objects to this Request to the extent it is duplicative of and/or overlaps with other Requests. Because

it is unclear what information that is different from that which is requested in Request Nos. 2, 3, 4,

and 5 Defendant is seeking in this Request, Plaintiff objects on the grounds that this renders this

Request vague and ambiguous and thus not subject to response.

         23.    All Documents concerning the Persons to whom you claim you were sexually

 trafficked by Epstein, including but not limited to the unnamed Persons referenced in your

 pleadings filed in the CVRA Action.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

 further objects to this Request to the extent it seeks documents protected from disclosure by the

 attorney-client and attorney work-product privileges or the common interest or other applicable

 privileges. Plaintiff further objects to this Request on the grounds that it seeks irrelevant

 information and that it is designed for the sole purpose of harassing and intimidating Plaintiff,

 who was a victim of sexual trafficking. Plaintiff also objects to this Request on the grounds that

 naming some such individuals would jeopardize her physical safety based on credible threats to

 the same.

       Subject to and without waiving these objections, Plaintiff refers Defendant to information

 provided as part of her confidential deposition in the Giuffre v. Maxwell matter and to documents

 produced as part of Plaintiff’s Initial Disclosures.

         24.    All Documents concerning any Communications by You or on Your behalf

 with any media outlet.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

 further objects on the grounds that this Request seeks information and documents protected by

 the attorney-client and attorney work-product privileges.

                                                   19
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 21 of 27




       Subject to and without waiving these objections, Plaintiff responds that she has provided

 Defendant with this requested information as part of the document production from the Giuffre v.

 Maxwell matter. Plaintiff will supplement her prior production from the Giuffre v. Maxwell

 matter as noted in response to Request No. 2. by producing any non-publicly available, non-

 privileged communications in Plaintiff’s possession that postdate that production.

        25.     All Documents concerning any Income received by you from any media outlet.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request to the extent it seeks information and documents protected by the

attorney-client and attorney work-product privileges.

       Subject to and without waiving these objections, Plaintiff responds that she has provided

Defendant with this requested information as part of the document production from the Giuffre v.

Maxwell matter. Plaintiff will supplement her prior production from the Giuffre v. Maxwell matter as

noted in response to Request No. 2. by producing any non-publicly available, non-privileged

communications in Plaintiff’s possession that postdate that production.

        26.     All Documents concerning any actual or potential book, television, movie or

 other media deal concerning your allegations about being sexually trafficked by Epstein.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request to the extent it seeks information and documents protected by the

attorney-client and attorney work-product privileges.

       Subject to and without waiving these objections, Plaintiff responds that she has provided

Defendant with this requested information as part of the document production from the Giuffre v.

Maxwell matter. Plaintiff will supplement her prior production from the Giuffre v. Maxwell matter as

noted in response to Request No. 2. by producing any non-publicly available, non-privileged

communications in Plaintiff’s possession that postdate that production.

                                                 20
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 22 of 27




         27.    All Documents concerning any damages you claim to have suffered as a

 result of the Alleged Defamation by Dershowitz.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it is premature. The Court has not entered a case

management or pretrial order setting deadlines for the disclosure of experts and the exchange of

expert reports, which will likely include a damages expert. Plaintiff also objects to this Request to the

extent it suggests, contrary to the law in New York, that defamation per se as alleged in this case

doesn’t presume damages or that special damages need to be plead and proven.

       Subject to and without waiving these objections, Plaintiff responds that she has produced

numerous documents as part of her production in the Giuffre v. Maxwell matter that was provided to

Defendant as part of Plaintiff’s Initial Disclosures that support her claims for damages. To the extent

additional documents are identified, they will be produced. Plaintiff also anticipates offering expert

testimony on this issue and will provide that testimony and supporting documents at the times

specified by the Court.

         28.    All Documents concerning statements made by You concerning in any way

 the allegations contained in the Complaint, Answer or Counterclaim.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it is overbroad to the extent it seeks documents

that are publicly available and documents protected by the attorney-client privilege, attorney

work-product privilege, and other applicable privileges. Plaintiff also objects to this Request to the

extent it is duplicative of and/or overlaps with other Requests. Because it is unclear what

information that is different from that which is requested in Request Nos. 2, 3, 4, and 5 Defendant

is seeking in this Request, Plaintiff objects on the grounds that this renders this Request vague and

ambiguous and thus not subject to response.

                                                  21
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 23 of 27




         29.    All Documents concerning statements made by any non-party concerning the

 allegations contained in the Complaint, Answer or Counterclaim.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request on the grounds that it is overbroad to the extent it seeks documents

that are publicly available and documents protected by the attorney-client privilege, attorney

work-product privilege, and other applicable privileges. Plaintiff also objects to this Request to the

extent it is duplicative of and/or overlaps with other Requests. Because it is unclear what

information that is different from that which is requested in Request Nos. 2, 3, 4, and 5 Defendant

is seeking in this Request, Plaintiff objects on the grounds that this renders this Request vague and

ambiguous and thus not subject to response.

         30.    All documents provided to any expert in this Action.

        RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

 further objects to this Request as premature. The Court has not yet entered a case management or

 pre-trial order, and the deadline for identifying testifying experts is currently unknown. Plaintiff

 also objects to the extent the Request could be read to create obligations broader than and

 inconsistent with Rule 26(a)(2) of the Federal Rules of Civil Procedure such as by suggesting

 that there is an obligation to produce documents, including protected attorney work product,

 provided to non-testifying, consulting experts.

        Subject to and without waiving these objections, Plaintiff responds that in accordance

 with whatever schedule is ultimately set by the Court, consistent with the requirements of Rule

 26(a)(2), and to the extent not already produced, Plaintiff will produce documents relied upon by

 her testifying experts.

         31.    All documents concerning reports You have received from experts,

 consultants or other professionals, concerning any of the allegations, claims or defenses at

                                                   22
          Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 24 of 27




 issues in this Action.

          RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

 further objects to this Request as premature. The Court has not yet entered a case management or

 pre-trial order, and the deadline for identifying testifying experts is currently unknown. Plaintiff

 also objects to the Request as vague and ambiguous. It is unclear what additional documents or

 information Defendant is seeking beyond what is required by Rule 26(a)(2) of the Federal Rules

 of Civil. Plaintiff also objects to the extent the Request could be read to create obligations

 broader than and inconsistent with Rule 26(a)(2) of the Federal Rules of Civil Procedure such as

 by suggesting that there is an obligation to produce documents, including protected attorney

 work product, provided to non-testifying, consulting experts.

          Subject to and without waiving these objections, Plaintiff responds that in accordance

 with whatever schedule is ultimately set by the Court, consistent with the requirements of Rule

 26(a)(2), and to the extent not already produced, Plaintiff will produce the expert reports and

 documents relied upon by her testifying experts.

         32.        The curriculum vitae of each expert whom you expect to call at trial in this

Action.

         RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request as premature. The Court has not yet entered a case management or

pre-trial order, and the deadline for identifying testifying experts is currently unknown.

         Subject to and without waiving these objections, Plaintiff responds that in accordance with

whatever schedule is ultimately set by the Court, consistent with the requirements of Rule

26(a)(2), Plaintiff will produce a curriculum vitae or similar document for each expert she expects

to call at trial.

          33.       Any and all documents considered or relied upon by any expert whom you

                                                   23
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 25 of 27




 intend to call at trial of this Action.

        RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

 further objects to this Request as premature. The Court has not yet entered a case management or

 pre-trial order, and the deadline for identifying testifying experts is currently unknown. Plaintiff

 also objects to the Request as vague and ambiguous. It is unclear what additional documents or

 information Defendant is seeking beyond what is required by Rule 26(a)(2) of the Federal Rules

 of Civil Procedure.

        Subject to and without waiving these objections, Plaintiff responds that in accordance with

 whatever schedule is ultimately set by the Court, consistent with the requirements of Rule

 26(a)(2), and to the extent not already produced, Plaintiff will produce documents relied upon by

 her experts.

         34.     All Documents and Communications you intend to rely upon on [sic]

 introduce into evidence at trial of this Action.

        RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Plaintiff

further objects to this Request as premature. Discovery in this matter is ongoing, and the Court has

not yet entered a case management or pre-trial order, and the deadline for identifying exhibits is

currently unknown.

        Subject to and without waiving these objections, Plaintiff responds that in accordance with

whatever schedule is ultimately set by the Court, consistent with the obligations imposed by the

Federal Rules of Civil Procedure and the Local Rules, Plaintiff will provide Defendant with an

exhibit list, and to the extent not already produced, copies of whatever exhibits Plaintiff intends to

affirmatively rely upon at trial.

         35.     All Documents and Communications received pursuant to subpoenas issued to

 non-parties in connection with this Action.

                                                  24
       Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 26 of 27




       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

and without waiving those objections, Plaintiff responds that she currently has not served any

subpoenas in this Action, but when and if subpoenas are served, Plaintiff will comply with the

requirements of Rule 45 of the Federal Rules of Civil Procedure and will produce copies of any

documents received to Defendant.

        36.     All Documents received pursuant to public records requests to non-parties in

 connection with this Action.

       RESPONSE: Plaintiff incorporates the General Objections as if set forth here. Subject to

and without waiving those objections, Plaintiff will produce all public records received in

response to any public records requests to non-parties in connection with this Action.


Dated: February 28, 2020                              Respectfully Submitted,


                                              By:     _____________________

                                                      Charles J. Cooper*
                                                      Michael W. Kirk
                                                      Nicole J. Moss *
                                                      Haley N. Proctor*
                                                      *Admitted Pro Hac Vice
                                                      COOPER & KIRK, PLLC
                                                      1523 New Hampshire Ave. N.W.
                                                      Washington, D.C. 23006
                                                      (202) 220-9600
                                                      ccooper@cooperkirk.com
                                                      mkirk@cooperkirk.com
                                                      nmoss@cooperkirk.com
                                                      hprocter@cooperkirk.com

                                                      Counsel for Plaintiff, Virginia Giuffre




                                                 25
        Case 1:19-cv-03377-LAP Document 176-1 Filed 09/23/20 Page 27 of 27




                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 28TH day of February, 2020, I served the attached document via e-

mail and U.S. Mail, postage pre-paid, to the following counsel of record:

        Arthur L. Aidala
        Imran H. Ansari
        AIDALA, BERTUNA & KAMINS, P.C.
        546 5th Ave
        New York, NY 10036
        Tel: (212) 486-0011
        Fax: (212) 750-8297
        arthur@aidalalaw.com
        iansari@aidalalaw.com

        Howard M. Cooper
        Christian G. Kiely
        TODD & WELD LLP
        One Federal Street, 27th Floor
        Boston, MA 02110
        (617) 720-2626
        hcooper@toddweld.com
        ckiely@toddweld.com


        Counsel for Defendant, Alan Dershowitz




                                                          By: _____________________
                                                               Nicole J. Moss




                                                     26
